Citation Nr: 0813188	
Decision Date: 04/22/08    Archive Date: 05/01/08

DOCKET NO.  05-37 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of frostbite of the right hand.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of frostbite of the right foot.  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of frostbite of the left hand.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of frostbite of the left foot.


REPRESENTATION

Veteran represented by:	AMVETS



ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The veteran had active military service from February 1953 to 
December 1954.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2004 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Los Angeles, California.                    

The underlying issues of entitlement to service connection 
for residuals of frostbite of the right hand and foot are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In a November 2002 decision, the RO denied the veteran's 
application to reopen claims for service connection for 
residuals of frostbite of the right hand and foot.  The 
veteran was provided notice of the decision and his appellate 
rights.  In December 2002, he filed a notice of disagreement, 
and a statement of the case was issued in December 2003.  The 
veteran did not file a Substantive Appeal (VA Form 9).

2.  Some of the evidence received since the November 2002 
decision denying the veteran's application to reopen claims 
for service connection for residuals of frostbite of the 
right hand and foot was not previously of record; it is 
relevant and relates to unestablished facts necessary to 
substantiate the claims and raises a reasonable possibility 
of substantiating the claims.   

3.  In a November 2002 decision, the RO denied the veteran's 
claims for service connection for residuals of frostbite of 
the left hand and foot.  The veteran was provided notice of 
the decision and his appellate rights.  In December 2002, he 
filed a notice of disagreement, and a statement of the case 
was issued in December 2003.  The veteran did not file a 
Substantive Appeal (VA Form 9).

4.  In March 2004, the veteran filed an application to reopen 
his claims for service connection for residuals of frostbite 
of the left hand and foot.  

5.  The evidence received since the unappealed November 2002 
decision, when considered by itself or in the context of the 
entire evidence of record, does not raise a reasonable 
possibility of substantiating the claims for service 
connection for residuals of frostbite of the left hand and 
foot.     


CONCLUSIONS OF LAW

1.  The November 2002 decision, which denied the veteran's 
application to reopen claims for service connection for 
residuals of frostbite of the right hand and foot, and denied 
the veteran's claims for service connection for residuals of 
frostbite of the left hand and foot, is final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.160(d), 
20.1103 (2007).     

2.  With respect to the veteran's application to reopen 
claims for service connection for residuals of frostbite of 
the right hand and foot, new and material evidence has been 
received since the November 2002 decision; the claims for 
service connection for residuals of frostbite of the right 
hand and foot are reopened.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.156(a) (2007).        

3.  Evidence submitted to reopen the claim of entitlement to 
service connection for residuals of frostbite of the left 
hand is not new and material, and therefore, the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.156(a) (2007).        

4.  Evidence submitted to reopen the claim of entitlement to 
service connection for residuals of frostbite of the left 
foot is not new and material, and therefore, the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.156(a) (2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances. VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).   

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

During the pendency of the veteran's appeal, the Court also 
issued a decision in Kent v. Nicholson, 20 Vet. App. 1 
(2006), which held, in part, that VA's duty to notify a 
claimant seeking to reopen a claim included advising the 
claimant of the evidence and information that is necessary to 
reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by 
the claimant.  The Court further held that VA must, in the 
context of a claim to reopen, look at the bases for the 
denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Id. at 9-10.

At the outset, the Board notes that with respect to the 
veteran's application to reopen claims for service connection 
for residuals of frostbite of the right hand and foot, given 
the favorable outcome as noted below, no conceivable 
prejudice to the veteran could result from this adjudication.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).         

In regard to the veteran's application to reopen claims for 
service connection for residuals of frostbite of the left 
hand and foot, the Board finds that VA has met these duties 
with regard to the aforementioned claims adjudicated in this 
decision.  There is no issue as to providing an appropriate 
application form or completeness of the application.  Written 
notice provided in August 2004 fulfills the provisions of 38 
U.S.C.A. § 5103(a).  The veteran was informed about the 
information and evidence not of record that is necessary to 
substantiate his claims; the information and evidence that VA 
will seek to provide; the information and evidence the 
claimant is expected to provide; and to provide any evidence 
in his possession that pertains to the claims.  In addition, 
the August 2004 notification letter informed the veteran of 
the requirement of submitting new and material evidence to 
reopen a previously denied claim and defined what "new" and 
"material" evidence was.  The notification letter also 
included an affirmative statement of the evidence, not 
previously of record, needed to reopen his claims.  
Specifically, in regard to the veteran's application to 
reopen claims for service connection for residuals of 
frostbite of the left hand and foot, the letter informed him 
that his claims were "previously denied because [the 
conditions] neither occurred in nor [were] caused by service.  
Therefore, the evidence you submit must relate to this 
fact."  Accordingly, the Board determines that the August 
2004 letter satisfied the Kent requirements by apprising the 
veteran of both the new and material evidence standard as 
well as the information required to substantiate his 
entitlement to the underlying claims.  Kent, 20 Vet. App. at 
9.            

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide such notice to the veteran prior to the 
September 2004 RO decision that is the subject of this appeal 
in its August 2004 letter.  Thus, the RO provided proper VCAA 
notice at the required time.  

With respect to the Dingess requirements, in the August 2004 
letter, the veteran was not provided with notice of the type 
of evidence necessary to establish a rating or effective date 
for the rating.  The Board is cognizant of recent decisions 
of the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) pertaining to prejudicial error.  
Specifically, in Sanders v. Nicholson, 487 F.3d 881, 886 
(Fed. Cir. 2007), the Federal Circuit held that any error by 
VA in providing the notice required by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that, 
once an error is identified by the Veterans Court, the burden 
shifts to VA to demonstrate that the error was not 
prejudicial.  The Federal Circuit reversed the earlier 
holding of the Veterans Court in Sanders that an appellant 
has the initial burden of demonstrating prejudice due to VA 
error involving: (1) providing notice of the parties' 
respective obligations to obtain the information and evidence 
necessary to substantiate the claim; (2) requesting that the 
claimant provide any pertinent evidence in the claimant's 
possession; and (3) failing to provide notice before a 
decision on the claim by the agency of original jurisdiction.  
(Emphasis added.)

Despite the inadequate notice provided to the veteran on 
these latter two elements, such error is rebutted in this 
case because the Board's determination that the veteran has 
failed to submit new and material evidence renders moot any 
question about an applicable rating and effective date.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  An error 
"whether procedural or substantive, is prejudicial when [it] 
affects a substantial right so as to injure an interest that 
the statutory or regulatory provision involved was designed 
to protect such that the error affects 'the essential 
fairness of the [adjudication].'"  Mayfield v. Nicholson, 20 
Vet. App. 537, 541-42 (2006); accord Sanders, supra.  That 
is, "the key to determining whether an error is prejudicial 
is the effect of the error on the essential fairness of the 
adjudication."  Id.  "[A]n error is not prejudicial when 
[it] did not affect 'the essential fairness of the 
[adjudication],'"  see Id., at 121, and non-prejudicial 
error may be proven by a showing that "the purpose of [VCAA] 
notice was not frustrated, e.g., by demonstrating: (1) that 
any defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the [defective] notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law."  Sanders, supra; accord Dalton v. Nicholson, 21 Vet. 
App. 23, 30 (2007) (determining that no prejudicial error to 
veteran resulted in defective VCAA notice when the veteran, 
through his counsel, displayed actual knowledge of the 
information and evidence necessary to substantiate his 
claim).  Accordingly, "there could be no prejudice if the 
purpose behind the notice has been satisfied . . . that is, 
affording a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ." 
Mayfield, supra, at 128.

The veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, he has been provided a meaningful opportunity to 
participate effectively in the processing of his claims by 
VA.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  The Board finds that all 
necessary assistance has been provided to the veteran.  In 
this regard, the veteran's service medical records consist of 
the veteran's pre-induction examination report, dated in 
October 1952, medical treatment records, and a separation 
examination report, dated in December 1954.  According to the 
National Personnel Records Center (NPRC), no other service 
medical records are available and are presumed destroyed in a 
fire at the NPRC in 1973.  Thus, further efforts to obtain 
these records would be futile.  See 38 U.S.C.A. 
§ 5103A(b)(3); 38 C.F.R. § 3.149(c )(2).       

As noted above, the RO, in its August 2004 letter, informed 
the veteran about VA's duty to assist him in obtaining 
relevant records.  As to any duty to provide a medical 
opinion in regard to the new and material claims, according 
to 38 C.F.R. § 3.159(c)(4)(iii), the duty to provide a 
medical opinion in a claim to reopen a finally adjudicated 
issue, as in this case, applies "only if new and material 
evidence is presented or secured."  38 C.F.R. § 
3.159(c)(4)(C)(iii).  Because the Board has determined that 
the veteran has not presented new and material evidence to 
reopen the claims for service connection for residuals of 
frostbite of the left hand and foot, there is no duty to 
provide an examination or medical opinion.  Id.  

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).     

II.  New and Material Claims

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Further, if a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
38 C.F.R. § 3.303. Service connection may also be granted for 
a disease first diagnosed after service when all of the 
evidence establishes that the disease was incurred in 
service.  Id.  

The veteran's original claims for service connection for 
residuals of frostbite of the right hand and foot were 
initially denied by the RO in an August 1985 administrative 
letter, and then in a September 1985 rating action.  The RO 
concluded that the veteran's service medical records showed 
no residuals of frostbite of the right hand and foot, and 
that there was no evidence of post-service residuals of 
frostbite of the right hand and foot.  In an October 1985 
letter from the RO, the veteran was provided notice of the 
decision and his appellate rights.  He did not appeal.  By an 
unappealed November 1985 confirmed rating decision, the RO 
continued to deny the veteran's claim for service connection 
for residuals of frostbite of the right hand on the basis 
that the veteran had failed to submit new and material 
evidence.  In an unappealed February 1993 decision letter, 
and unappealed rating actions, dated in July 1995 and 
February 1996, the RO continued to deny the veteran's claims 
for service connection for residuals of frostbite of the 
right hand and foot on the basis that no new and material 
evidence had been submitted.        

In a November 2002 decision, the RO denied the veteran's 
application to reopen claims for service connection for 
residuals of frostbite of the right hand and foot.  In that 
same decision, the RO denied the veteran's claims for service 
connection for residuals of frostbite of the left hand and 
foot on the basis that there was no evidence of record 
showing that the veteran had a cold injury to the left hand 
and foot during service, and that there was no evidence that 
he currently had residuals of frostbite of the left hand and 
foot.  The veteran was provided notice of the decision and 
his appellate rights.  In December 2002, he filed a notice of 
disagreement, and a statement of the case was issued in 
December 2003.  The veteran did not file a Substantive Appeal 
(VA Form 9).  Therefore, the November 2002 rating decision 
became final based on the evidence then of record.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2007).  Nevertheless, a 
claim will be reopened in the event that new and material 
evidence is presented.  38 U.S.C.A. § 5108.  Because the 
November 2002 rating action was the last final disallowance, 
the Board must review all of the evidence submitted since 
that action to determine whether the veteran's claims for 
service connection for residuals of frostbite of the 
bilateral hands and feet should be reopened and re-
adjudicated on a de novo basis.  38 U.S.C.A. § 5108; Evans v. 
Brown, 9 Vet. App. 273 (1996).

The law provides that if new and material evidence has been 
presented or secured with respect to matters which have been 
finally disallowed, these matters may be reopened and the 
former disposition reviewed.  38 U.S.C.A. § 5108.  New 
evidence means existing evidence not previously submitted to 
agency decision makers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Residuals of Frostbite of the Right Hand and Foot

In light of the above, the Board must now review all of the 
evidence which has been submitted by the veteran or otherwise 
associated with the claims file since the November 2002 RO 
decision.  In that decision, the RO continued to deny the 
veteran's claim for service connection for residuals of 
frostbite of the right hand and foot on the basis that the 
veteran had failed to submit new and material evidence.  The 
RO noted that the absence of clinical records after 
separation from the military or medical pathology to 
establish that the veteran had residuals of frostbite of the 
right hand and foot which were incurred or aggravated in the 
military confirmed that he had not successfully reopened his 
claims.  

At this stage, the credibility of new evidence is presumed.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).       

In the November 2002 RO decision, one basis for denial of the 
claims was that there was no current diagnosis of either 
residuals of frostbite of the right hand or residuals of 
frostbite of the right foot.  The claims file now contains 
evidence that the veteran has sought treatment for and been 
diagnosed as having the claimed disabilities.  Specifically, 
in a private medical statement from V.K., M.D., dated in 
March 2003, Dr. K. stated that he was treating the veteran 
for frostbite of the right hand and foot.  In addition, 
attached private medical records from Dr. K., dated from 
November 1999 to June 2003, show intermittent treatment for 
residuals of frostbite of the right hand and foot.  As this 
evidence relates to the unestablished facts necessary to 
substantiate the claims of whether the veteran has diagnoses 
of residuals of frostbite of the right hand and foot and such 
evidence raises a reasonable possibility of substantiating 
the claims, the Board finds that new and material evidence 
has been received.  The claims are reopened.        

Residuals of Frostbite of the Left Hand and Foot

The evidence of record at the time of the November 2002 
rating action consisted of the veteran's service medical 
records, private medical records, dated in December 1968 and 
July 1984, a VA inpatient treatment record, dated in 
September 1989, a VA examination report, dated in September 
1989, a VA Form 21-4138, Statement in Support of Claim, dated 
in August 1992, a private medical statement from T.L.W., 
M.D., dated in April 1995, and VA Medical Center (VAMC) 
outpatient treatment records, dated from April to September 
2002.  

The veteran's DD Form 214, Report of Separation From the 
Armed Forces of the United States, shows that he served in 
the United States Army from February 1953 to December 1954, 
with one year, four months, and 21 days of foreign and/or sea 
service.  His Military Occupational Specialty (MOS) was as a 
bandsman, and he received the Korean Service Medal with 1 BSS 
(bronze service star), the National Defense Medal, the UN 
Service Medal, and the Good Conduct Medal.     

The veteran's service medical records are negative for any 
complaints or findings pertaining to a cold injury.  The 
records show that in October 1952, the veteran underwent a 
pre-induction examination.  At that time, in response to the 
question as to whether the veteran had ever had or if he 
currently had any foot trouble, the veteran responded 
"yes."  The veteran's feet were clinically evaluated as 
"abnormal," and he was diagnosed with pes planus "three 
degrees symptomatic."  The examiner reported that the 
veteran's feet hurt when he walked and that he had cramps in 
his legs.  According to the records, in December 1954, the 
veteran underwent a separation examination.  At that time, 
the veteran's feet and upper extremities were clinically 
evaluated as "normal."  The examiner reported that in March 
1954, while the veteran was in Korea, he was treated at the 
Army Hospital for the flu.          

Private medical records show that in December 1968, the 
veteran presented with a wart on his left knee and scaling of 
his right hand.  The records also reflect that in July 1984, 
the veteran was diagnosed with contact dermatitis of the palm 
of the right hand.     

A VA inpatient treatment record shows that in September 1989, 
the veteran was diagnosed with a displaced fracture of the 
right fibula and was hospitalized for four days.  While he 
was hospitalized, he underwent an open reduction and internal 
fixation of the right fibula.  In regard to past medical 
history, it was noted that the veteran had had frostbite to 
the toes and hands.      

In September 1989, the veteran underwent a VA examination.  
At that time, he stated that he had residuals of frostbite of 
the right hand and foot.  The physical examination showed 
that the right palm was dry and rough, while the left palm 
was moist and had a normal appearance.        

In a VA Form 21-4138, Statement in Support of Claim, dated in 
August 1992, the veteran stated that during service, he was 
stationed in Korea where he was exposed to cold weather.  The 
veteran indicated that while he was in Korea, he was 
hospitalized on three occasions for frostbite of the right 
hand and foot.  

In a private medical statement from Dr. T.L.W., dated in 
April 1995, Dr. W. stated that he had treated the veteran for 
frostbite of the right hand, foot, and toes during the years 
1955, 1956, and 1958.   

VAMC outpatient treatment records, dated from April to 
September 2002, show that in April 2002, the veteran 
underwent an evaluation.  At that time, it was noted that the 
veteran was status post frostbite injury to the bilateral 
feet and hands with recurring skin problems.  It was reported 
that the veteran had been previously diagnosed with tinea 
manus.  The physical examination showed thickened, 
hyperkeratotic toenails of the bilateral feet.  There was 
diffuse scaling of the bilateral plantar aspect of the feet 
and right palm.  The assessment was tinea 
pedis/manus/unguium.  

Evidence received subsequent to the unappealed November 2002 
decision consists of VAMC outpatient treatment records, dated 
from December 2001 to September 2003, and private medial 
records from Dr. V.K., dated from November 1999 to June 2003.       

In September 2003, the RO received VAMC outpatient treatment 
records, dated from December 2001 to September 2003.  The 
records show intermittent treatment for the veteran's tinea 
pedis/manus/unguium.  The records reflect that in December 
2001, the veteran stated that he was exposed to cold weather 
during service and was treated for frostbite of the right 
hand and bilateral feet.  The physical examination showed 
that the veteran's right palm and his bilateral plantar skin 
had xerotic, hyperkeratotic scaly skin, especially in the 
skin folds with fissuring.  The right fingernails and 
bilateral toenails were thickened, yellow, and dystrophic.  
The left palm was uninvolved.  The assessment was tinea manus 
and tinea pedis with onychomycosis.        

In September 2003, the RO also received private medical 
records from Dr. V.K., dated from November 1999 to June 2003.  
The records are negative for any complaints or findings of 
residuals of frostbite of the left hand or foot.      

In the instant case, the veteran maintains, in essence, that 
while he was in Korea, he was exposed to cold weather and 
suffered frostbite of the left hand and foot.  He contends 
that at present, he has residuals of frostbite of the left 
hand and foot.  In this regard, lay statements are considered 
to be competent evidence when describing the features or 
symptoms of an injury or illness.  Layno v. Brown, 6 Vet. 
App. 465 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995).  However, when the determinative issues involve a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the veteran possesses medical 
expertise, nor is it contended otherwise.  Therefore, as a 
layman, the veteran is not qualified to offer a medical 
opinion regarding the etiology of his claimed conditions, and 
his assertions cannot serve as a basis to reopen the claims 
for service connection for residuals of frostbite of the left 
hand and foot.  See Moray v. Brown, 5 Vet. App. 211. 214 
(1993).  Moreover, his contention that he currently has 
residuals of frostbite of the left hand and foot that are 
related to in-service exposure to cold weather, is cumulative 
of his previous contentions at the time of his prior claims, 
and therefore, is not new and material.  

The Board observes that in regard to the evidence submitted 
subsequent to the November 2002 rating decision, the VAMC 
outpatient treatment records, dated from December 2001 to 
September 2003, and private medial records from Dr. V.K., 
dated from November 1999 to June 2003, are "new" in that 
they were not of record at the time of the November 2002 
rating action.  However, the Board concludes that the 
aforementioned evidence is not "material" because it does 
not relate to an unestablished fact necessary to substantiate 
the claims for service connection for residuals of frostbite 
of the left hand and foot.  In this case, the specified basis 
for the original disallowance in November 2002 was that there 
was no evidence of record showing that the veteran had a cold 
injury to the left hand and foot during service, and that 
there was no evidence that he currently had residuals of 
frostbite of the left hand and foot.  The aforementioned 
evidence submitted subsequent to the November 2002 rating 
decision does not address or contradict this reasoning.  The 
evidence has no bearing on the issues of entitlement to 
service connection for residuals of the frostbite of the left 
hand and foot in that it does not address whether the veteran 
currently has residuals of frostbite of the left hand and 
foot that are related to in-service cold weather exposure.  
The private medical records from Dr. V.K. are negative for 
any complaints or findings of residuals of frostbite of the 
left hand or foot.  In addition, the VAMC outpatient 
treatment records are negative for any complaints or findings 
of a left hand disability, to include any residuals of 
frostbite of the left hand.  Moreover, although the VAMC 
outpatient treatment records show that the veteran has left 
foot problems, diagnosed as tinea pedis/unguium and 
onychomycosis, the records merely confirm that the veteran 
continues to seek treatment for his left foot problems, 
without offering any indication of a causal link or nexus 
between the veteran's period of military service, to include 
the veteran's presumed exposure to cold weather, and his 
current left foot problems, diagnosed as tinea pedis/unguium 
and onychomycosis.  With respect to the VAMC outpatient 
treatment record, dated in December 2001, in which it was 
noted that according to the veteran, he was exposed to cold 
weather during service and was treated for frostbite of the 
left foot, a bare transcription of lay history, unenhanced by 
additional comment by the transcriber, is not competent 
medical evidence merely because the transcriber is a health 
care professional.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  Thus, the Board finds that the aforementioned 
evidence is not material.  

The Board finds that the evidence added to the record since 
the RO's November 2002 decision, either by itself or in the 
context of all the evidence, both old and new, is not 
competent evidence suggesting that the veteran has residuals 
of frostbite of the left hand and foot that are related to 
his period of service.  The additional evidence in question 
is not new and material evidence within the meaning of the 
cited legal authority, sufficient to reopen the veteran's 
claims for service connection for residuals of frostbite of 
the left hand and foot.  








ORDER

New and material evidence has been received to reopen a claim 
of service connection for residuals of frostbite of the right 
hand; the appeal of this issue is granted to this extent 
only.  

New and material evidence has been received to reopen a claim 
of service connection for residuals of frostbite of the right 
foot; the appeal of this issue is granted to this extent 
only.

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for residuals of 
frostbite of the left hand.  

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for residuals of 
frostbite of the left foot.   


REMAND

In view of the Board's decision above, the veteran's claims 
for service connection for residuals of frostbite of the 
right hand and foot must be adjudicated on a de novo basis 
without regard to the finality of the November 2002 rating 
decision.    

Further, the Board is of the opinion that in light of the 
private medical statement from Dr. T.L.W., dated in April 
1995, in which Dr. W. indicated that he had treated the 
veteran for frostbite of the right hand, foot, and toes 
during the years 1955, 1956, and 1958 (thus, within one year 
of the veteran's discharge), and given that as per the March 
2003 private medical statement from Dr. K., there is evidence 
that the veteran is currently receiving treatment for 
residuals of frostbite of the right hand and foot, a VA 
examination, as specified in greater detail below, should be 
performed.  See 38 C.F.R. § 3.159.       



Accordingly, the case is REMANDED for the following action:

1.  Furnish the veteran and his 
representative a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that includes an explanation as 
to the information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).      

2.  The veteran should be scheduled for a 
VA examination to determine if he 
currently has residuals of frostbite of 
the right hand and foot linked to in-
service cold exposure.  The claims folder 
and a copy of this remand must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner must review all the evidence of 
record, to specifically include the April 
1995 private medical statement from Dr. 
W., and the March 2003 private medical 
statement from Dr. K.  Any indicated 
diagnostic tests should be accomplished.   

After reviewing the claims file and 
examining the veteran, the examiner must 
render an opinion as to whether it is at 
least as likely as not (50 percent or 
greater probability) that the veteran has 
residuals of frostbite of the right hand 
and/or right foot and, if so, whether it 
is at least as likely as not that such is 
linked to presumed prolonged exposure to 
cold during service.  

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of the medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship or aggravation; less likely 
weighs against the claim.   

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so indicate.

3.  After completion of the above and any 
other development deemed necessary, the RO 
should review and re-adjudicate the issues 
on appeal.  If any claim remains denied, 
the RO must provide the veteran and his 
representative a supplemental statement of 
the case and an appropriate period of time 
must be allowed for response.  Thereafter, 
the case must be returned to this Board 
for appellate review.        

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


